Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 and 9 of U.S. Patent No. 10,937,796 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claim 1 of the current application are anticipated by the limitations of claim 1 of the patent except for the disclosure of a first staircase region and a second staircase region, however, the Examiner considers the claimed a first plurality of stairs and a second plurality of stairs as recited in claim 1 of the patent correspond to the regions defined in claim 1 of the application.  Claim 2 of the application is anticipated by claim 4 of the patent.  Claim 9 of the application is anticipated by claim 9 of the patent.  Claim 15 of the application is anticipated by claim 1 of the patent, specifically, the intermediate stair creates the separation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US Pub. No. 2015/0228623 A1), hereafter referred to as Oh.

As to claim 1, Oh discloses a 3D memory device (fig 11, [0070]), comprising:
a memory array structure (fig 11, CAR = cell array region; [0052]); and 
a staircase structure (fig 11, staircase structure in stack 110), comprising:
a first staircase region comprising a first plurality of stairs (region including stairs P13-P24), wherein each of the first plurality of stairs comprises a first number of divisions at different depths in a first direction (stairs P13-24 show two divisions at different depths in the first direction which is perpendicular to the direction away from region CAR);
a second stair case region comprising a second plurality of stairs (region including stairs P1-P12) farther away from the memory array structure (CAR) than the first plurality of stairs (P13-P24) in a second direction perpendicular to the first direction (second direction is the direction away from CAR region while the first direction is the direction perpendicular to the first direction), wherein each of the second plurality of stairs comprises the first number of the divisions (stairs P1-P12 also have two divisions at different depths in the first direction); and 
at least one intermediate stair (see annotated figure 11 below) between the first staircase region (P13-P24) and the second staircase region (P1-P12) in the second direction (direction away from CAR). 

    PNG
    media_image1.png
    619
    678
    media_image1.png
    Greyscale

As to claim 2, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein each of the first staircase region and the second staircase region comprises at least two areas separated from one another in the first direction (fig 11, region of first staircase P1-P12 includes area separated from that of P13-P24). 

As to claim 3, Oh discloses the 3D memory device of claim 2 (paragraphs above),
wherein the at least two areas in each of the first staircase region and the second staircase region have a same dimension in the first direction (fig 11, stairs P1-P12 and P13-P24 have a same dimension in the first direction). 

As to claim 4, Oh discloses the 3D memory device of claim 2 (paragraphs above),
wherein the at least two areas in each of the first staircase region and the second staircase region have a same dimension in the second direction (fig 11, stairs P1-P12 and P13-P24 have a same dimension in the second direction). 

As to claim 5, Oh discloses the 3D memory device of claim 2 (paragraphs above),
wherein a distance between two adjacent areas of the at least two areas in the first staircase region is the same as a distance between two adjacent areas of the at least two areas in the second staircase region (fig 11, there is a distance that is the same relative to the first and second staircase region). 

As to claim 6, Oh discloses the 3D memory device of claim 2 (paragraphs above),
wherein a distance between two adjacent areas of the at least two areas at a top stair in the first staircase region is the same as a distance between two adjacent areas of the at least two areas at a bottom stair in the first staircase region (fig 11, a distance is the same between the two areas). 

As to claim 7, Oh discloses the 3D memory device of claim 2 (paragraphs above),
wherein a distance between two adjacent areas of the at least two areas at a top stair in the second staircase region is the same as a distance between two adjacent areas of the at least two areas at a bottom stair in the second staircase region (fig 11, a distance is the same between the two areas). 

As to claim 9, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein a dimension of each of the at least one intermediate stair in the second direction is larger than a dimension of each of the first plurality of stairs and the second plurality of stairs in the second direction (see annotated figure 11 above with the intermediate stair). 

As to claim 10, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein the at least one intermediate stair comprises two intermediate stairs having a same number of divisions (see annotated figure 11 above that shows the intermediate stair comprising two stairs that have the same number of divisions). 

As to claim 11, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein the second staircase region abuts the first staircase region (fig 11, the staircase regions are considered to comprise the regions abutting each other). 

As to claim 12, Oh discloses the 3D memory device of claim 11 (paragraphs above),
wherein the at least one intermediate stair comprises a second number of divisions in the first direction that is fewer than the first number of divisions included in the first staircase region and the second staircase region (intermediate stair shown in the annotated figure 11 above shows the number of only one division, which is less than the number of divisions shown in the first and second staircase). 

As to claim 13, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein the first staircase region and the second staircase region are overlapped in the second direction (fig 11, the regions comprising the staircases are considered to include regions that are overlapped). 

As to claim 14, Oh discloses the 3D memory device of claim 13 (paragraphs above),
wherein the at least one intermediate stair comprises a second number of divisions in the first direction that is the same as the first number of divisions included in the first staircase region and the second staircase region (see annotated figure 11 below for interpretation of what is considered to be the intermediate stair with the divisions). 

    PNG
    media_image2.png
    504
    467
    media_image2.png
    Greyscale

As to claim 15, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein the first staircase region and the second staircase region are separated in the second direction (fig 11 shows the first and second staircase regions separated). 

As to claim 16, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein each two adjacent stairs among the first plurality of stairs are offset by a same distance in the second direction (fig 11, offset of each of the stairs in the first plurality of stairs is shown as the same). 

As to claim 17, Oh discloses the 3D memory device of claim 1 (paragraphs above),
wherein each two adjacent stairs among the second plurality of stairs are offset by a same distance in the second direction (fig 11, offset of each of the stairs in the second plurality of stairs is shown as the same). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Lee (US Pub. No. 2020/0051996 A1).

As to claim 8, Oh discloses the 3D memory device of claim 1 (paragraphs above). 
Oh does not disclose wherein the staircase structure further comprises a peripheral region farther away from the memory array structure than the first staircase region in the second direction, the peripheral region comprising a third plurality of stairs without any divisions. 
Nonetheless, Lee discloses a 3D memory array (abstract), wherein a staircase structure further comprises a peripheral region farther away from the memory array structure than the first staircase region in the second direction, the peripheral region comprising a third plurality of stairs without any divisions (figs 6-7, stairs described in [0028]-[0030]).
 It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the peripheral region with the third plurality of stairs as taught by Lee in the 3D memory array structure of Oh since this will allow for improved electrical connection of contact plugs to form connection to top select gates.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0182775A1; US2017/0200676A1; US 2017/0033117A1; US2014/0284675A1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/17/2022